Citation Nr: 1819733	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1993.  However, only the Veteran's service from July 1979 to April 26, 1988 is honorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

During the course of the appeal, in an August 2013 decision, the Board found that the issue of a TDIU was implied from the record and thus before the Board.  

The issue of service connection for an acquired psychiatric disability is currently being adjudicated in the RAMP program.

This appeal has previously been before the Board, most recently in May 2014, when it was remanded for development and adjudication of a TDIU claim.  A November 2017 supplemental statement of the case that adjudicates the Veteran's claim of TDIU is of record.   Additionally, the record includes updated examinations and treatment records.  As such, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to present testimony at a Board hearing.  
 
The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Total Disability Based on Individual Unemployability (TDIU).
 
The Veteran's claim for TDIU was deemed raised by the record in an August 2013 Board decision.  

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran is currently service connected for bilateral hearing loss evaluated as 10 percent disabling effective June 7, 2010, and 20 percent disabling effective October 7, 2013.  He is also service connected for bilateral tinnitus evaluated as 10 percent disabling effective June 7, 2010.  During the relevant period, the Veteran's combined disability evaluation was 20 percent, effective June 7, 2010 and 30 percent effective October 7, 2013.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) are not met.  This claim was referred to the Director of Compensation and Pension to consider whether an extra-schedular evaluation was warranted.  Ultimately, in November 2013, the Director found that an extraschedular rating was not warranted for the Veteran's bilateral hearing loss and tinnitus.  The Board will now undertake an independent review of the record.  

The evidence received from the Social Security Administration shows that the Veteran has multiple conditions that he believes causes him to be unemployable.  However, in February 2012, SSA denied the Veteran's claim for disability benefits.  The medical records used in that decision did not show that the Veteran's service-connected hearing loss and/or tinnitus had any major impact on his ability to work.

In a November 2015 VA psychiatric examination, it was noted that the Veteran had lost his job due to multiple medical problems, and had developed progressively worsening trouble with insomnia/dissomnia, social isolation, and anhedonia.  He was also noted to experience chronic pain problems, and felt frustrated and guilty about his family's lack of finances. 

The Veteran was provided with a VA audiological examination in February 2016 at which it was noted that the Veteran was not working.  The audiologist stated that the Veteran's hearing loss was not disabling to the point that he could not obtain gainful employment of any type, noting that completely deaf people are able to work, and that the Veteran was only impaired on the right side according to the hearing test results, the left ear has some hearing loss only in the highest frequencies, but that did not affect his ability to understand speech in all situations.  The examiner opined that the Veteran's hearing loss and tinnitus alone should not impact his ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.

This opinion has not been undermined by any competent evidence.

The Veteran argued that the opinion did not take into consideration his inability to communicate clearly and the fact that he lives in almost total isolation.  He also reported problems with anti-depressants, vertigo, staggering, and balance issues.  However, these problems have not been specifically linked to the Veteran's service connected hearing loss and/or tinnitus.  

Moreover, the Board notes that the evidence of record overwhelmingly indicates that any employment difficulties the Veteran may experience are related to his non-service-connected disabilities.  There is also evidence that any employment difficulties experienced may be related to the Veteran's character of discharge, as asserted in a July 2010 statement.  Based on the nature of the Veteran's service-connected disabilities and associated symptoms, there is no indication that he is unable to obtain and/or maintain substantially gainful employment on account of his hearing loss and tinnitus alone.


ORDER

TDIU is denied.
 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


